Case 20-10343-LSS   Doc 2029-1   Filed 02/03/21   Page 1 of 3




                       EXHIBIT A

                      Proposed Order
                  Case 20-10343-LSS        Doc 2029-1       Filed 02/03/21       Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                          Chapter 11

                                                    Case No. 20-10343 (LSS)

    BOY SCOUTS OF AMERICA AND                       Jointly Administered
    DELAWARE BSA, LLC, 1
                                                    Hearing Date: Feb. 17, 2021 at 10:00 a.m. (ET)
                                                    Objection Deadline: Feb. 10, 2021 at 4:00 p.m. (ET)
                                Debtors.


             [PROPOSED] ORDER GRANTING CENTURY’S MOTION TO COMPEL
                 J. CHAD EDWARDS, ESQ. D/B/A ICHOR CONSULTING, LLC
                        TO SUBMIT THE DISCLOSURES REQUIRED
                  BY FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

             Upon the motion (the “Motion”) 2 of Century Indemnity Company, as successor to CCI

Insurance Company, as successor to Insurance Company of North America and Indemnity

Insurance Company of North America (“Century”) for entry of an Order granting certain relief

requested in the Motion (D.I. _____), it is HEREBY ORDERED THAT:

             1.     The Motion is GRANTED

             2.     Ichor Consulting LLC and J. Chad Edwards must produce the following

information pursuant to Rule 2019:

                    A.     A list of the names and addresses of all creditors (including creditors for
                           whom the filing counsel is acting as co-counsel), and a general statement
                           about the nature of their respective claims and when those claims arose.

                    B.     A complete copy of each form of retainer agreement, fee agreement,
                           engagement agreement, referral agreement and other agreements
                           authorizing Ichor Consulting, LLC and Mr. Edwards to act on behalf of a

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware Boy Scouts, LLC
      (4311). The Debtors’ mailing address is 1325 West Walnut Lane, Irving, Texas 75038.
2
      All capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms
      in the Motion.
          Case 20-10343-LSS      Doc 2029-1     Filed 02/03/21     Page 3 of 3




                  creditor in this case, consenting to the payment of Ichor Consulting,
                  LLC’s and Mr. Edwards’ fees and costs and their representation of
                  multiple parties, including all amendments and modification to any such
                  agreements.

            C.    A list and explanation of any co-counsel, consultant, or fee-sharing
                  relationships and arrangements in connection with this bankruptcy case or
                  claims against any of the Debtors, and attachment of copies of any
                  documents that were signed in conjunction with creating that relationship
                  or arrangement.

            D.    All other information and disclosures required by Fed. R. Bankr. P. 2019.



Dated _____________



                                __________________________________

                                United States Bankruptcy Judge
